Citation Nr: 9925778	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-43 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder, to include the question of the timeliness of 
the veteran's appeal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]





ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran active service from January 1967 to July 1974.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, in March 1994 that found that no new and material 
evidence had been submitted to reopen a claim for service 
connection for posttraumatic stress disorder.


FINDINGS OF FACT

1.  Notice was mailed to the veteran in July 1982 of a rating 
action the same month wherein service connection for 
posttraumatic stress disorder was denied.

2.  A notice of disagreement with the July 1982 rating 
decision was received by the RO in December 1982 and a 
statement of the case was issued in December 1982.

3.  The veteran then requested a hearing on appeal which was 
conducted at the RO in February 1983.

4.  The veteran's claim for service connection for 
posttraumatic stress disorder is plausible.



CONCLUSIONS OF LAW

1.  The veteran has perfected an appeal of the July 1982 
rating decision that denied service connection for 
posttraumatic stress disorder.  38 U.S.C.A. §§ 5107, 7105 
(West 1991); 38 C.F.R. § 20.302.

2.  The claim for service connection for posttraumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether a timely appeal was filed
Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed under 
38 U.S.C.A. § 7105.  Except in the case of simultaneously 
contested claims, notice of disagreement shall be filed 
within one year from the date of mailing of notice of the 
result of initial review or determination.  38 U.S.C.A. 
§ 7105(b)(1).

The pertinent regulation under 38 C.F.R. § 20.302 states:

Except in the case of simultaneously 
contested claims, a Substantive Appeal 
must be filed within 60 days from the 
date that the agency of original 
jurisdiction mails the Statement of the 
Case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.

38 C.F.R. § 20.302(b).  

The record shows that the veteran's claim for service 
connection for posttraumatic stress disorder was initially 
denied by a rating decision in July 1982.  A notice of 
disagreement to this action was received by the RO in 
December 1982, and a statement of the case was issued to the 
veteran the same month.  Thereafter, in January 1983 a 
personal hearing was requested which was conducted at the RO 
in February 1983.  The RO then completed VA Form 1-8, 
Certification of Appeal, in June 1983.  A notation on this 
form is to the effect that the benefits sought on appeal have 
been granted, which is not accurate as the denial of service 
connection for PTSD was denied.  Apparently as a result of 
this inaccurate notation, the case was not forwarded to the 
Board for appellate consideration.  An August 1985 
supplemental statement of the case notes the erroneous 
failure to forward the case to the Board and also notes that 
the personal hearing was accepted as a substantive appeal.  
The veteran was notified that he could respond to the 
supplemental statement of the case in 30 days or, if he felt 
he had already made his position clear, no reply was 
necessary.  If there was no response, he was told that the 
case would be put on the Board's docket.  For some reason not 
apparent from the record, the RO never forwarded the case to 
the Board.  Nevertheless, it is clear that the veteran has 
perfected an appeal of the July 1982 rating decision and that 
appeal remains pending to date.  Therefore, the question of 
new and material evidence is not a viable issue as the claim 
must be considered de novo.

Whether the veteran has submitted a well-grounded claim

A well grounded claim for service connection for 
posttraumatic stress disorder generally requires 1) medical 
evidence of a current disability; 2) evidence, lay (presumed 
credible for this purpose) or otherwise, of an in-service 
stressor; and 3) medical evidence of a nexus between the 
claimed in-service stressor and posttraumatic stress 
disorder.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
Board finds that the veteran has submitted a well grounded 
claim, based on the numerous diagnoses of posttraumatic 
stress disorder contained in the record, as well as the 
veteran's hearing testimony and a December 1994 statement 
from a friend of the veteran concerning an attack while they 
were both in Vietnam.  The medical evidence contained in the 
record also provides a nexus between the veteran's diagnosis 
of posttraumatic stress disorder and his experiences in 
Vietnam.


ORDER

The veteran perfected an appeal of the July 1982 rating 
decision denying service connection for posttraumatic stress 
disorder.

The veteran's claim for service connection for posttraumatic 
stress disorder is well grounded.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The record shows that attempts to verify the veteran's 
claimed in-service stressors in December 1992 and March 1993 
were returned due to a lack of information.  Since then the 
veteran has provided more information concerning the 
stressors he claims he was exposed to during service.  During 
a personal hearing at the RO in November 1994, the veteran 
testified that while in Vietnam he was at an ammunition dump 
located in Phu Tai and saw his company commander, Captain 
[redacted], badly wounded.  The veteran stated that 
this occurred at the beginning of 1969 while he was with the 
184th Ordinance Battalion.  Another attempt to verify the 
veteran's claimed in-service stressor is necessary.

The record also shows that the veteran filed a timely notice 
of disagreement and substantive appeal to the July 1982 
rating decision which denied service connection for 
posttraumatic stress disorder.  After the veteran's claim was 
not sent to the Board for consideration, the RO considered 
evidence submitted by the veteran since July 1992 within the 
context of new and material evidence in an application to 
reopen the veteran's claim.  The RO must therefore adjudicate 
the veteran's claim on the merits on the basis of the entire 
evidence of record.

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or non-VA, who have treated or 
examined him for PTSD since November 
1994.  With any needed signed releases 
from him, the RO should request copies of 
the records of any examination or 
treatment indicated by the veteran that 
are not already of record.  All records 
so obtained should be associated with the 
claims file.  

2.  The veteran should also be asked to 
provide a detailed stressor statement 
concerning all stressful events 
experienced by him during service.  The 
statement must be as detailed as possible 
with respect to the dates and places 
where the events took place and the unit 
to which he was assigned at the time.  
The RO should contact USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, and attempt to 
verify the stressors to include whether 
an ammunition dump at Phu Tai was 
attacked at the beginning of 1969, which 
resulted in death or injury of military 
personnel, to include Captain [redacted].  

3.  Thereafter, the veteran should 
undergo a special psychiatric examination 
in order to determine the nature of any 
psychiatric disability present together 
with the proper diagnosis(es) thereof 
with consideration being given to 
posttraumatic stress disorder.  All 
special tests to include appropriate 
psychological tests should be conducted.  
If posttraumatic stress disorder is 
diagnosed, the examiner must specify for 
the record the stressors relied upon to 
support the diagnosis.  The claims folder 
must be made available to the examiner 
for review. 

4.  Upon completion of the requested 
development of the record, the RO should 
review the veteran's claim on the basis 
of all the evidence of record that has 
been submitted in conjunction with the 
veteran's claim for service connection 
for posttraumatic stress disorder.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case that sets forth in 
detail all the pertinent evidence in this 
case, as well as all applicable law and 
regulations, and they should be given an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

